﻿Ernesto Che Guevara, Commander, Minister and
head of the Cuban delegation to the nineteenth session of
the General Assembly, stated 33 years ago, from this very
rostrum:
“We wish to see this Assembly stretch its limbs
and march forward; we want the Committees to begin
their work, which should not stop at the first
confrontation.” [Official Records of the General
Assembly, Nineteenth Session, Plenary Meetings,
1299th meeting, para. 81]
And, as if he could already see the present, he added:
“Imperialism seeks to convert this meeting into a
pointless competition in oratory, to prevent it from
solving the serious problems of the world; that design
we must frustrate.” (Ibid.)
At that time, on our planet some 700 million people
were illiterate; 200 million were unemployed; and over 1
billion were eking out a precarious existence. That reality
contravened the principle that humans are the source of
development, as well as its agents and beneficiaries, and
should be considered, above all, as the justification and
purpose of development.
As the years went by, the situation worsened. Today,
not only are the industrialized nations imposing conditions
on or denying outright a meagre share of their plentiful
resources as official development assistance for the
development of the poorest nations, but some of them, like
ostriches, are burying their head in the sand and
disregarding that obligation.
Although missions to Mars are widely publicized and
assurances are given that the world economy is growing,
the distressing truth remains that today in the world a
billion people are illiterate; as many are unemployed or
underemployed; and more than 2 billion are living under
subhuman conditions.
Among these, we note with dismay, are the 425,000
children worldwide who, since Tuesday, 16 September,
when this session started, have died from preventable
diseases. Those 425,000 children were sacrificed in the
name of efficiency, quality and consumption — a pattern
of consumption that today requires an irrational and
unsustainable development, to which those children never
even had access.
Time is not just slipping by; we are letting it slip
through our fingers. With it, we are losing also our
opportunities to save our planet, which is sick and beset
in a thousand ways because the men and women who
have been gathering here for the last 52 years on behalf
of our peoples have in many cases been unable
consistently to translate words into deeds.
Why, on the threshold of a new century, should we
allow such a crime to take place? Where is that promised
land, that higher society, that paradise craved by millions
of human beings? How can we dream today, when the
overwhelming majority of human beings cannot even
sleep because violence, hunger and disease keep them
awake?
Over five decades ago, the nations of the world
decided to unite against war and to work in peace for
progress and cooperation among peoples. But since then,
no one has enjoyed real and lasting peace. As many
people have become the victims of violence and armed
conflicts in the wake of the fall of the Berlin Wall as
were killed in the 15-year Viet Nam war.
Our memory has become so short that those same
people who raised their voices against the German
capital’s concrete wall now justify, promote and even
stand up for a 10-times larger and much more heavily
fortified wall that would divide the poor South from the
developed North, along the Rio Grande all the way to
Baja California, and which very few dare to denounce.
Likewise, an absurd hypocrisy allows military
expenditures to be the number one business in the world,
with close to $900 billion in circulation, followed by drug
smuggling, with upwards of $500 billion, while as much
money is invested in a modern bomber as would be
required to relieve the foreign debt of the 20 countries
most heavily burdened by that scourge.
“Divide and conquer”: the Roman maxim for
subduing the ancient world is increasingly and ever more
forcefully becoming the slogan of the era of outer space
27


and information superhighways. The only form of concerted
action that seems to be fully consolidated is the one that,
from here, proposes and undertakes humanitarian
interventions and operations aimed at enforcing,
maintaining or consolidating peace and democracy in the
wake of conflicts; preventive and early-warning actions; and
all those various ways of disguising new wars.
If we fail to stop this, the upcoming third millennium
will not find peaceful and generous comity among nations.
Nor will it bring any closer the anticipated miracle of
multiplying loaves and fishes for all through development
and rational exchange. On the contrary, consumerism,
environmental deterioration, illiteracy, xenophobia,
terrorism, drug addiction, famine, AIDS, prostitution and all
those visible symptoms of the human rationality
immunodeficiency syndrome that our planet is suffering
from will devour us. Can it be, as one poet says, that
people are mean and undeserving and we should therefore
accept the idea that the already foreseen end of history will
be followed by the end of the human race?
If we resign ourselves to the fact that 285 people can
possess riches equal to the ill-apportioned wealth of 2.5
billion other human beings, it might be that a doomsday of
similar proportions awaits us should we fail to change the
course of events. Just one detail: were it not for the 2.5
billion people doomed to sacrifice, it would be very
unlikely that the other 285 people could survive, regardless
of how much more wealth they would be able to
accumulate.
All these problems belong to this world, not another.
They are ours, as much as these “Disunited Nations”, which
we are unable to cast into a true gathering of Governments
and peoples designed to change and save our planet.
In the light of these problems, many of us wonder
whether the words of a powerful minority are worth more
than the lives of that overwhelming majority of human
beings who for many reasons are not only deprived of their
right to say a word, but also lack the resolution and the
power to exercise that right when they do have it.
We also wonder how there can be talk of
multilateralism when we see an endlessly increasing
unilateralism and when the so-called de-ideologized world
imposes on us a sole and exclusive ideology. Something is
wrong when speeches on plurality are made while attempts
are made to impose uniformity on the world; things are
even worse if, instead of everyone having the same rights
and duties — as should be the case — in fact, a few have
more and more rights whereas the vast majority only get
more and more duties.
We dedicated the decade which is just concluding to
international law with a view to honouring it with
concrete actions. However, in this very building there
have been talks and negotiations about, and even votes
against, these principles and international law itself. We
should ask ourselves once again when we will actually
conclude the agreements on nuclear disarmament, and
when the use of force or threats will be once and for all
banned in international relations. Why allow certain
Powers to pursue with impunity the arms race, their
military hegemony and the defiant nuclear tests in
laboratories and computers while they try to ban them for
the rest?
How can we stop those who split whole nations
apart, prevent their peaceful reunification and finance and
arm regimes that violate human rights? All the
endeavours to establish a new, just and equitable
economic world order, free of humiliating conditions and
restrictive and onerous practices, are brutally challenged
by a powerful minority that reserves the worst and
cruellest of the infernos for the rest of the planet.
A handful of the rich will never be able to represent
the vast multitudes of human beings, deprived every day
of their right to know that they are human, multitudes on
whom cultural transnationalization imposes an information
order capable of homogenizing even the news of their
very lives. Nor can one accept that the select club should
decree in a totalitarian way the political and juridical
order of the peoples, without even asking who we are,
where we are coming from and what we rely upon to go
where we sovereignly wish. Those belonging to that club,
and they alone, are the ones primarily responsible for the
fact that today cardinal principles of international law,
such as self-determination, national independence, non-
interference in domestic affairs, and particularly respect
for the sovereignty of States are questioned.
That is why Cuba asserts our right to differ, and
why we reiterate the position expressed by our President
more than three decades ago:
“As long as the concept of sovereignty exists as a
prerogative of nations and independent peoples, as a
right of all peoples, we do not accept the exclusion
of our people from that right. As long as the world
is guided by those principles, as long as the world is
guided by those concepts, which have universal
28


validity, because they are universally accepted and
enshrined by the peoples, we will not accept being
deprived of any of those rights; we will not relinquish
any of those rights.”
For us there is absolutely no doubt that sovereignty
continues to be a concept and a prerogative of independent
States, and that in today’s unipolar world that principle has
even more force and validity than ever before.
Economies, cultures and peoples are subjugated under
the drum roll of globalization; development becomes as
remote as stars to which we cannot travel, and wealth is
increasingly polarized. Under the impulse of this
globalization, vaunted new technological and scientific
displays are poisoning the environment, crushing
biodiversity and condemning to extinction the most
precarious and wonderful of all species: mankind.
It would be good if that global interdependency could
stop the frantic consumption, balance national development
patterns, make economies sustainable and multiply the
riches of the peoples. Even better, if ideas are to be truly
globalized, let us welcome the clamour for urgent reform of
this United Nations, as remote from its own origins as it is
unable to cope with the era in which we are living. That
could be dreamt of, if at least the reform started with a
comprehensive and inclusive endeavour, democratizing all
its bodies while preserving its universal character, its
political essence and its intergovernmental nature.
It is high time to go beyond the rhetoric in which we
have been immersed for two years, since we celebrated the
fiftieth anniversary of the Organization with talk of reform,
with talk about transformations, without saying what, who,
how and when. If we are to be occupied, and not only
preoccupied, with reform, let us reject, as incompatible with
this Organization, the corporate and transnational approach
promoted by some of the main United Nations contributors,
as if this building were a stock exchange and the just
desires of the peoples were mere merchandise.
The reforms must permit the General Assembly to
really exercise its prerogatives, including those which have
been usurped, while preserving the principle of equality of
all Member States, whose genuine political will is essential
to advance. Intergovernmental participation in considering
and adopting decisions on any reform package should be a
fundamental precondition if we really want to tend to the
needs of the historically forgotten majority in the world.
Likewise, our peoples, especially the poorest ones, will
understand only those decisions that are reflected in their
lives and homes — not those that satisfy only their
Governments.
Cuba also advocates reform that especially
strengthens United Nations structures and activities that
are related to the promotion of economic and social
development. The simplification, rationalization or
reorientation of those structures must be the result of a
process that always guarantees full completion and
implementation of all programmes, mandates and
activities in those areas.
The United Nations should recover its real decision-
making capacity in other critical issues, such as those
related to free trade, development financing and other
monetary topics. Any measure handing that role over to
the main contributors must be blocked.
Further, we should all endorse again the Charter
obligation to contribute to stable and unconditional
financing, making possible the effective and efficient
implementation of all programmes, priorities, mandates
and activities approved by the General Assembly. The
approval of a budget for each programme reflecting the
total resources required for the Organization to carry out
all its activities will be a cornerstone of that endeavour.
Along these lines, we oppose any formula based on
the extortion and pressure that are exerted by some
countries, particularly by the country which is the main
contributor to the United Nations — as well as its deepest
debtor, economically and morally speaking.
But to achieve the more democratic, efficient and
dynamic United Nations we are dreaming of, it is
essential that the reforms reach the heart of one of its
principal organs: the Security Council must stop being a
bunker impenetrable to the General Assembly’s demands
for an equitable and fair expansion. While some of the
richest and most powerful States are already taking long
strides towards any new seats that might appear, there are
attempts to mislead, and even to deny the right of the
third world to its due representation on the Council on an
equal footing with the rest of the permanent members.
Worse yet, the saw of division is once again cutting
through the body of the poor to the benefit of the big
industrialized countries.
Let us reach agreement once and for all. If we want
real security, what we agree upon must not further
increase the appalling imbalances that today insult and
exterminate us. Hence the importance of reforming the
29


composition and procedures of the Security Council, and of
rectifying the largest existing imbalance, by enabling
developing countries to become members based on
equitable geographical representation and simultaneity of
accession by new members.
The Council will never be secure until transparency,
democracy and the participation of non-member States
forever take the place of the present dangerous and
concealed manoeuvres. Peace will never be guaranteed until
the obsolete and antidemocratic institution of the veto
disappears, or is at least restricted pending its final
elimination. That is the only way to prevent the abuses of
power that today prevail in this Organization and in the
Security Council. By confronting these abuses together, we
will prevent the coercive policies and unilateral measures
generated by certain States from becoming multilateral.
I know a teenager who is the pride of his parents. He
likes baseball, is a good student and dreams an ocean of
dreams. But it has recently been discovered that he suffers
from leukaemia. The medicines to cure him exist, and the
treatment could cost less than $15,000 if we act in time.
Cuba has been forced to arrange a discrete transaction to
obtain through friendly third parties, and at a total cost of
$60,000, the medicines to save that child’s life.
That is the blockade: for the price of four treatments,
we could afford only one. With the money to save four
lives, only one will be saved. But this is not the only
example. Despite its very limited income, Cuba continues
to pay hundreds of millions of dollars in price differences,
surcharges, freight and other additional charges in its
imports of fuel, food, medicines and other basic products.
Financial credits crucial for the economic recovery and
growth were suspended or postponed or became more
expensive, while all markets labelled us as a “risk” for fear
of the unilateral punishment that could fall on Governments
and banks if they lent us money.
On top of all of that, and because of the protectionism
of pharmaceutical patents, Cubans have been deprived of
free access to medicines that have appeared on the market
since 1979, including third-generation antibiotics and other
drugs to treat AIDS and cancer.
Cuba has no need to exaggerate the facts. It suffers
them first, contemplates them afterwards, and always
exposes them with a calm sense of responsibility. The tale
of a giant Goliath against a small David could have been
taken from the Bible, but the minstrels and chroniclers of
the next millennium will find plenty of inspiration in the
conflict between the United States and Cuba.
Almost 40 years of resistance and of defence of our
bold ideals of independence against our brutal neighbour
who covets and loathes us provide us with the authority
to speak. More than 35 years of struggle against the cruel
and inhumane economic, commercial and financial
blockade by the United States of America support our
arguments. Every new charge made by Cuba is supported
by more than $60 billion in losses — and that is not a
full assessment — by an economy distorted by the war
conditions imposed on us, and by the incalculable human,
physical and psychological damage we have sustained.
Every year sees an increase in the number of
countries that vote by an overwhelming majority to put an
end to that dirty, savage and silent war. Yet the blockade
not only remains in effect, but has been cruelly and
arrogantly strengthened before the very eyes of the world,
which remains hamstrung in the face of the power of the
Empire.
Where are the courage and bravery that turned our
species into a giant? Why should we tolerate the
diplomacy of intimidation and blackmail? For how long
will the world sit on its hands and watch so merciless a
crime?
It was such impunity that gave free rein to those
who expedited the enactment of the criminal Helms-
Burton Act as a new escalation of the blockade and as
additional and convincing proof of a threat that goes
beyond all borders. It is extraterritorial from top to
bottom, because it was conceived and implemented
against another sovereign State, with which they
hypocritically maintain they are not at war; at the same
time, it is extraterritorial against the rest of the world,
upon which they are attempting to impose the narrow
jurisdiction of a clumsy national legal artifice.
This abhorred and oft-condemned imperial recipe has
not met with any actions forceful enough to stop it. Its
adoption gave rise to other aberrations, such as the
D’Amato-Kennedy Act; and state and federal legislation
of the same kind proliferates in that country.
Similar measures already affect more than 35
sovereign States — that is, 2.3 billion people, accounting
for 42 per cent of the world’s population and a potential
market of $790 billion. These data, provided by the
United States President’s Advisory Council on Export
30


Control and the American Institute for International
Economy, prove that such extraterritorial policies also result
in harm to the American people themselves, who in one
year alone lost half a million jobs and more than $1 billion
in salaries because of them.
Insane politicians and legislators end up by restricting
the very values of freedom upon which that great country
was founded and, in its name, prevent millions of American
youth from gaining access to information about a world
festival of youth and students held in Havana last summer.
Those who attempt today to cross that new iron curtain risk
$250,000 dollar fines and up to 10 years in prison. Despite
those threats, about a thousand young men and women
from the United States challenged the veto on their
freedom — no one could prevent them — and attended the
Havana festival anyway.
Such policies and concepts also affect the vast
majority of our countrymen living in the United States, for
years victims of criminal organizations and their hirelings
based in Miami, used in the dirtiest deals and electoral
manoeuvres, and even used as cannon fodder against their
own people and their own motherland. Among them, a
silent majority of immigrants is emerging ever stronger
every day, rejecting the genocide against their motherland.
Despite all this, the raving obsession of the reactionary
circles never seems to stop, as a true tyranny attempts
increasingly to reach out for the goal of world power.
Today, new bills are being debated in the Congress in
Washington, blooming under the shelter of instruments
already approved in the Helms-Burton legal atrocity.
Today, independent nations are being bullied every six
months so that they can obtain a sovereignty certificate
from the White House Oval Office to avoid retaliation for
their relations with Cuba.
Today, attempts to curb free trade with false excuses
of national security are jolting the newly born World Trade
Organization, and their doubtful seriousness begins to worry
the most distinguished United States authorities.
Today, deals are made behind the backs of peoples,
Governments and Parliaments to impose moratoriums on
investments, and secret pseudo-legal arguments, based on
dubious morality, are concocted to disguise the
shamelessness of those who yield to pressure.
Today, there are blacklists of foreign companies and
businessmen who do not submit to the rules, therefore
being denied entry to that country, which regards itself as
super-free. Visas are also denied to their spouses and
children, to force them to yield to the empire’s will.
Today, there are Governments that receive or await
certificates of good democratic behaviour, certificates that
they are defenders of selected and manipulated rights or
are outstanding anti-drug enforcers, in order to gain
access to a fast track to a free trade agreement, a trade
credit or development aid.
Today, European citizens are being blackmailed by
attorneys, indicted and unjustly found guilty by United
States courts, which boast about their impartiality, under
such illegalities as the Helms-Burton Act.
Today, there are imperialist diplomats, clones of
policemen, who share the stage with famous Hollywood
stars and who parade arrogantly among the Governments
and Parliaments of the world, with their siren song and
their well-known threats and offers of charity in exchange
for the most abject complicity.
All of this madness has revived official and covert
operations, mercenaries, spies and assassins, as ready now
as in the worst days of the cold war to plot and unleash
terror against human beings and even employ aggressive
biological agents against our economy.
No one, absolutely no one, has lifted a finger in the
United States Government to stop them. Diehard sectors
have usurped their constitutional rights in order to
exercise that power, and are obstructing them in the
meanest and pettiest way.
The same gang of ultraconservatives and gangsters
is responsible for the acquittal of hijackers and impedes
the use of the term “terrorists”, while with a silent and
mysterious complicity they are bolstered, funded,
organized, armed, trained and assigned to intelligence
missions.
Disguised as tourists, defenders of human rights or
philanthropists, those who today stir up greater and more
painful confrontations between Cuba and the United
States are identical to those who 35 years ago were
involved in the climate of aggression which led to the
missile crisis in October 1962.
Unfortunately, there are people in the world who do
not see, or, even worse, do not want to see, these facts,
31


and from their sanctuaries they worry about our problems,
study us, advise us to surrender, design our future with the
same ingredients as our past, and even urge us to bear
everything with the utmost patience.
Believe me, it is very hard to understand, for example,
the uneasiness caused by the lack of a variety of dishes on
the Cuban table, when there is not the least concern for the
millions of human beings to their south without tables or
dishes, and often without even a slice of bread. We shall
never understand or accept the longed-for renunciation of
what we are and what we have been as the contemptible
price that the people of socialist Cuba, like any other
people in the world, should pay for an uncertain
coexistence with a neighbour as disrespectful and arrogant
as it is powerful.
The moral and legal support of 136 votes in this
Assembly encourages and comforts us in our struggle. But
it has not been enough to overcome the persistent arrogance
of the one who thinks himself the divine judge and lacks
the humility to admit the failure of a mistaken policy.
Although their representatives may, as usual, leave the
Chamber, we know they are listening. Therefore, on behalf
of the people of free Cuba we wish them to know and to
convey to their Government and Congress that we have
absolutely no fear of them.
We also know that only international pressure can
prevent these forms of aggression against Cuba, or any
other sovereign State, from multiplying.
For these reasons, and because of our commitment to
the millions of Cubans whom we represent and on whose
behalf we now speak, we confirm that if our stubborn will
to resist costs us our lives, so be it a thousand times over.
Never shall we submit again to being slaves of a haughty
and arrogant empire that refuses to recognize pluralism or
boundaries, an empire that decides to blockade our
existence and kill all hope.
Our experience confirms to us today, more than ever,
that only the spirit of sacrifice, the loving, valiant, free and
selfless unity of our people and Government, can give us
the strength of character of Quixote to stand up to such
gigantic hardships.
That is how we have been able to resist, along with
the most generous solidarity and understanding of thousands
of millions of people.
Desiring only the noblest satisfaction, our people
volunteer and join in the titanic task of putting an end to
the cataclysms shaking the Earth and fighting for the
advent of a new millennium of emancipation, peace,
security and development for all nations.
We ask for nothing, absolutely nothing, in return.
We can only offer the example of having stoically
endured the harassment of the greatest Power in history,
of maintaining our principles and of continuing to believe,
work and move forward when many thought we had
stopped and were dying.
The father of our independence said,
“We Cubans do not seek and do not want anything
greater than honour, homeland and freedom.
Everything else will come for sure and in bulk after
all that. What we need is to succeed.”
And our existence today is reason enough for us to assert
proudly that we have already succeeded.
Because of that unique experience, we can also say
that this is a solemn and decisive time.
The imperial Power that wants to subjugate the
world is no match for us if we stand together.
We are a great and very powerful majority.
There will be no place in history for those who stay
on their knees. Let us all rise, united!